Larremore, C. J.
The appellant relies upon Murray v. Baker (6 Hun., 264), as authority for reversing this judgment. In that case it was held that the plaintiff’s right of recovery was dependant upon a condition precedent with which there was no proof of compliance.
In this case it was admitted at the outset by defendant’s counsel, “ There is a certain amount due, I don’t know the amount. There is the sum of ninety-four dollars to be paid. ” For this amount and costs, judgment was rendered, and I fail to see in view of the conflicting testimony presented by the return why the conclusion of the justice should be overruled.
The judgment appealed from, should be affirmed with costs.